Citation Nr: 0931223	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  08-05 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1964 to August 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for the 
above-referenced claim.  

In June 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge during a Travel Board held at the 
RO.  A transcript of that hearing has been associated with 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2008).

The Veteran seeks service connection for a heart disability 
that he asserts is related to his period of active service.  
A review of the available service treatment records show that 
the Veteran was treated for reports of chest pain and for 
pneumonia.  He asserts that he has been treated for symptoms 
associated with a heart disability since his separation from 
active duty.  The medical evidence of record reflects that he 
is currently diagnosed with arteriosclerotic heart disease 
with a history of significant stenosis of the right coronary 
artery.     

During the June 2009 Travel Board hearing, the Veteran stated 
that he was recently treated by his private physician, 
M.K.A., M.D., F.A.C.C., for his heart disability.  Associated 
with the claims file are medical treatment records showing 
treatment by Dr. M.K.A. dated from April 2000 to January 
2007.  However, records of the Veteran's most recent 
treatment by this physician have not been obtained.  The 
Board finds that further development as to this matter is 
needed, as these records may prove beneficial in deciding the 
Veteran's claim.

Additionally, the record reflects that the Veteran has not 
been afforded a VA examination to assess the nature and 
etiology of his heart condition.  The Board notes that 
assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  When 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As such, the 
Board finds that the Veteran should be afforded an 
appropriate VA examination to assess the nature and etiology 
of his heart condition to determine whether his condition is 
related to his military service.       

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements to 
obtain the Veteran's private medical 
treatment records reflecting treatment by 
Dr. M.K.A. from January 2007 until the 
present.  All relevant records obtained 
shall be associated with the claims file.  
If attempts to obtain said records reveal 
that the Veteran was not treated at by Dr. 
M.K.A., or any other members of his 
medical practice, beyond January 2007, or 
are otherwise unavailable or unobtainable, 
the RO shall so indicate.

2.  After completion of the foregoing 
task, the RO/AMC shall schedule the 
Veteran for a VA cardiology examination to 
assess the nature and etiology of the 
Veteran's current cardiological 
disorder(s).  The entire claims file and a 
separate copy of this Remand must be made 
available to and reviewed by the examiner 
prior to conducting the examination.  

The examiner is asked to identify all 
cardiac disorders found to be present.  
For any and all current cardiological 
diagnoses made, the examiner is requested 
to offer an opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that any of the 
diagnosed disorders is the result of an 
in-service condition or is otherwise 
related to the Veteran's military service.  
The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusion.  In offering 
this opinion, the examiner must 
acknowledge the Veteran's report of 
continuity of symptomatology related to a 
heart condition and the documented in-
service treatment for related conditions, 
to include chest pain and pneumonia.  If 
the examiner is unable to provide an 
opinion without resort to mere 
speculation, he or she should so indicate 
and explain why an opinion can not be 
rendered.

3.  The RO/AMC should then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further adjudication of the Veteran's 
claim.

4.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate 
the Veteran's claim for service 
connection.  If the benefit sought on 
appeal remains denied, provide the Veteran 
and his representative with a Supplemental 
Statement of the Case and afford an 
appropriate time to respond thereto.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is 
appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




